United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 27, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30818
                          Summary Calendar



DORIS KINNIE,

                                      Plaintiff - Appellant,

versus

LOUISIANA DEPARTMENT OF INSURANCE

                                      Defendant - Appellee


                        --------------------
            Appeal from the United States District Court
         For the Middle District of Louisiana, Baton Rouge
                             3:03-CV-415
                        --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Doris Kinnie (“Kinnie”) appeals the

district court’s grant of summary judgment in favor of Defendant-

Appellee Louisiana Department of Insurance (“LDI”).      Kinnie does

not, however, point to evidence demonstrating that a genuine

issue of material fact exists, nor does she provide any evidence

to undermine the district court’s holding that she failed to


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  1
oppose LDI’s motion for summary judgment.   Contrary to her

assertions on appeal, LDI submitted competent summary judgment

evidence showing that she did not establish a prima facie case of

discrimination.1   Accordingly, we reject all arguments made by

Appellant Kinnie and AFFIRM the judgment of the district court.

     Appellee also requests attorney’s fees.   That request is

DENIED.


     1
        LDI argues that this Court does not have jurisdiction to
hear Kinnie’s appeal because she filed her notice of appeal
prematurely. Kinnie filed her notice of appeal on August 16,
2004, which was a few weeks after the district court’s July 21,
2004 order granting LDI’s motion for summary judgment, but a few
days before the August 24, 2004 entry of judgment. Consequently,
under Rule 4(a)(1) of the Federal Rules of Appellate Procedure,
her notice of appeal was technically premature. Fed.R.App.P. 4(a)(1).
     A premature notice of appeal, however, does not always
prevent an appellate court from exercising its jurisdiction.
Barrett v. Atlantic Richfield Co., 95 F.3d 375, 378-79 (5th Cir.
1996). Under Rule 4(a)(2), notice of appeal "filed after the
announcement of a decision or order but before the entry of the
judgment or order shall be treated as filed after such entry and
on the day thereof." Fed.R.App.P. 4(a)(2). "The Rule recognizes
that, unlike a tardy notice of appeal, certain premature notices
do not prejudice the appellee and that the technical defect of
prematurity therefore should not be allowed to extinguish an
otherwise proper appeal." FirsTier Mortgage Co. v. Investors
Mortgage Ins. Co., 498 U.S. 269, 273 (1991).
     Rule 4(a)(2) permits a notice of appeal from a nonfinal
decision to operate as a notice of appeal from the final judgment
only when a district court announces a decision that would be
appealable if immediately followed by the entry of judgment. In
these instances, a litigant's confusion is understandable, and
permitting the notice of appeal to become effective when judgment
is entered does not catch the appellee by surprise. Id. at 276.
The July 21, 2004 order in the instant case meets this criteria
because it would have been "final" under 28 U.S.C. § 1291 had the
court entered judgment immediately.
     Therefore, LDI’s contention that this Court does not have
jurisdiction over this appeal is without merit.


                                 2
AFFIRMED.




            3